DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/22/2021 was considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Biec US20150308130.
Claim 1. Biec discloses a levelling spacer device (20) for the laying of slab-shaped product (14) for coating surfaces, comprising: - at least a base (26) having a lower surface (Fig.11B) and an opposite upper surface (Fig.11A) defining a support plane for at least two slab-shaped products placed side by side, wherein the support plane defined by the upper surface is placed at a first distance  from the lower surface (thickness of base as seen in Fig.11C); - a spacer bridge provided with: two legs (denoted by 28 in Fig.1) placed side by side between each other (Fig.11C) along a flanking direction and each one rising from a respective portion of the upper portion of the base in a direction orthogonal to the support plane (Fig.1), wherein each leg is frangibly connected to the respective base portion by a predefined fracture line (shown in Fig.11C and D) placed at a second distance (shown above the base in Fig.11C) from the lower surface greater than the first distance, wherein the fracture line is formed by a longitudinal cut with a longitudinal axis that is parallel to the flanking direction (Fig.11C); and a crosspiece (40), which joins the top of the two legs along the flanking direction (Fig.1); and - a through opening (30) adapted to be crossed by a pressure wedge (24) along a crossing direction orthogonal to the flanking direction (Fig.10), where-in the 2In re of: Riccardo SIGHINOLFIAtny. Dkt. SIGHINOLFI 12Preliminary Amendmentthrough opening is peripherally delimited at the top by the crosspiece of the bridge (Fig.1), laterally by the legs of the bridge (28) and at the bottom by a central portion (26) of the upper surface of the base coplanar with the support plane.  

Claim 2. Biec discloses the longitudinal cut which forms the fracture line extends throughout an entire width of the respective leg (Fig.11A).  

Claim 3. Biec discloses the crosspiece is asymmetrical relative to the median plane of the base that is orthogonal to the crossing direction (Fig.11E).  

Claim 4. Biec discloses the base comprises a pair of opposite eyelets passing from the lower surface to the upper surface that are open at the opposite distal ends by a median plane of the base orthogonal to the crossing direction, each eyelet having lateral sides converging between each other towards the median plane (shown in Fig.11E).  
Claim 5. Biec discloses the upper surface comprises a pair of opposite surfaces tilted at the base ends distal from the bridge and opposite thereto, wherein each tilted surface defines a ramp rising from the base end towards the bridge, in a direction parallel to the crossing direction, and which connects the lower surface of the base to the support plane defined by the upper surface of the base (see tips of base in Fig.11A-B).  

Claim 6. Biec discloses each eyelet cuts a respective tilted surface splitting the respective tilted surface in two (Fig.11A).  

Claim 7. Biec discloses the upper surface of the base is planar, the support plane defined by the upper surface extending over most of the upper surface (illustrated by the drawings see Fig.11C-D) .  

Claim 8. Biec discloses the central portion of the upper surface delimiting the through opening extends longitudinally between the two leg (Fig.12A)

Claim 13. Biec discloses the central portion of the upper surface delimiting the through opening extends longitudinally between the two legs over a length lower than or equal to a length of a shaped edge of the crosspiece facing towards the upper surface of the base and extends longitudinally between the top of the two legs delimiting the through opening above (as shown in 12C-D).  

Allowable Subject Matter
Claims 9-12 and 14-16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art of record fails to teach or adequately suggest the combination of characteristics specified in the independent claim, especially the requirement of a substance concerning each leg has a respective connecting foot protruding from an inner side of the respective leg projecting into the through opening insert limitation here, hence there is no cogent reasoning that is unequivocally independent of hindsight that would have led one of ordinary skill in the art at the time. 
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to attached NOTICE OF REFERENCE CITED.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAJIDE A DEMUREN whose telephone number is (571)270-7017. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 5712726754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BABAJIDE A DEMUREN/Primary Examiner, Art Unit 3633